Title: From Thomas Jefferson to Charles Pinckney, 4 November 1800
From: Jefferson, Thomas
To: Pinckney, Charles



Dear Sir
Monticello Nov. 4. 1800.

I recieved last night your favor of Oct. 22. and we are so near seeing one another at Washington that I should not have troubled you with an answer (which indeed I have little hope of your recieving at Charleston) but that you mention having written to me frequently, & forwarded all the numbers of the [Republican & ] other papers, your speeches &c. I assure you that the letter recieved last night is the only scrip of a pen or paper I have recieved from you since I had the pleasure of seeing you in Philadelphia, except a line of introduction by mr Alston dated before the last session of Congress. I had the pleasure of his company here one day only. he was hurrying on to the affairs of your sta[te. his] information was so full & so recent from all the Northern states that it [is un]necessary for me to do more than supply a few facts of later date than [his] departure. in Delaware the Feds have carried two thirds of their house of representatives. in Philadelphia the republicans carried their member for Congress by a very small majority owing to the refusal of several of the old [quakers] to vote at all. the Federalists carried their member in Lancaster (Barton) but still the elections in that state have been greatly in favor of the republicans. [the Govr.] issued a proclamation convening his legislature, & I am assured from the best authority this state will have a legal election. it is said that the Republicans have succeeded in Jersey, but I am uninformed of the particulars. of Maryland I know  nothing new since mr Alston [left u]s. the elec[tion of el]ectors took place in this state yesterday: as yet all […] the [minority] will be about one sixth of the majority. […] coming session being the last act of the federal tragedy [ & ] that […] a bloody one? will they yet attempt to [prorate?] things? I rather suppose they [will be forwarded by] […]. I […] respect & esteem.

Th: Jefferson


P.S. I [neither post? nor] superscribe in my own hand.

